DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Patent Application No. 16/713,728, filed December 13, 2019, which claims the priority benefit of Korean Patent Application No. 10-2018-0161646, filed December 14, 2018, which is hereby incorporated by reference as if fully set forth herein.” on [0001] should be recited as --This application is a continuation of U.S. Patent Application No. 16/713,728, filed December 13, 2019, now U.S. Patent No. 10,910,457 B2, which claims the priority benefit of Korean Patent 5 Application No. 10-2018-0161646, filed December 14, 2018, which is hereby incorporated by reference as if fully set forth herein.--, so as to update the status.  Appropriate correction is required.

Drawings
The drawings are objected to because the reference number “130” for the color filter in the right side of Fig. 3 should be recited as --400--.  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmond et al (US Pub. No. 2017/0294417 A1).
Regarding claim 9, Figs. 22A-22c and 32 of Edmond et al broadly discloses the display device comprising a substrate (i.e. the substrate portions 173A, 173B, 173C, the second substrate 210) including a plurality of grooves (i.e. the groove 179 having the lateral surface 174A, 174B); a light-emitting element (i.e. the LED 10A-10C including an anode-cathode pair 171A-172A, 171B-171B, 171C-172C) on the substrate (173A, 173B, 173C), the light-emitting element (10A, 10B, 10C) between the grooves (i.e. the groove 179 having the lateral surface 174A, 174B); and first reflective layers (i.e. the light redirecting element 177 or 218A, 218B) disposed in the grooves (i.e. the groove 179 having the lateral surface 174A, 174B) of the substrate (173A, 173B, 173C), wherein a side surface of each groove (i.e. the lateral surface 174A, 174B of the groove 179) toward the light-emitting element (10A-10C) is covered by one of the first reflective layers (177 or 207A, 207B).
Regarding claim 10, Fig. 32 of Edmond et al broadly discloses that the grooves are in contact with each other to form a closed loop shape.

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the combination of the structural elements of the display apparatus (as per claims 1-8), specifically, a substrate, a plurality of reflective patterns disposed overlying the substrate, an over coat layer covering the reflective patterns, a light-emitting element between the reflective patterns on the over coat layer, the light-emitting element comprising a first electrode, an organic light emitting layer, and a second electrode, wherein each of the reflective patterns includes a portion overlapping with an edge of the first electrode, and the light emitted from the light-emitting element is reflected by the reflective patterns toward a region of the substrate overlapping with the light-emitting element (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gally et al (US Pub. No. 2006/0132383 A1) discloses the system and method for illuminating interferometric modulator display.
Kubota et al (US Pat. No. 7,839,081 B2) teaches the emissive device and electronic apparatus having light transmitting portions of light shielding layer being smaller than partition opening.
Kobayashi (US Pub. No. 2009/0103304 A1) discloses the light emitting device and electronic apparatus.
Seo et al (US Pub. No. 2010/0078656 A1) and (US Pub. No. 2010/0289040 A1) teach the light emitting device and method of fabricating the same.

Ooyabu et al (US Pat. No. 9,871,217 B1) teaches the producing method of light emitting element transfer sheet, producing method of light emitting device, light emitting element transfer sheet, and light emitting device.
Hirakata et al (US Pub. No. 2014/0306241 A1) discloses the light-emitting device.
Ren et al (US Pub. No. 2016/0064612 A1) teaches the light emitting device and display device using the same.
Hung et al (US Pub. No. 2016/0276320 A1) discloses the semiconductor light-emitting device and the manufacturing method thereof.
Fujita (US Pub. No. 2016/0284250 A1) teaches the light-emitting device.
Cheng et al (US Pub. No. 2017/0288095 A1) discloses the light-emitting device.
Kim et al (US Pub. No. 2018/0151120 A1) teaches the organic light emitting display.
Lee et al (US Pub. No. 2018/0151645 A1) discloses the organic light emitting display device and method of manufacturing the same.
Hung et al (US Pat. No. 10,388,838 B2) teaches the light-emitting device and manufacturing method thereof.
Yang et al (US Pub. No. 2020/0088921 A1) discloses the color filter substrate, method for fabricating the same, and display device.
Wu et al (US Pub. No. 2021/0028329 A1) teaches the micro light emitting diode and manufacturing method therefor.
Lee et al (US Pat. No. 10,910,457 B2) discloses the display apparatus having a light-emitting device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626